Citation Nr: 1746389	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  14-06 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Air Force from March 1962 to November 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the New Orleans, Louisiana, Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Degenerative disc disease (DDD) and degenerative joint disease (DJD) of the thoracic and lumbar spine with intermittent right lower extremity radiculopathy were not caused by any in-service injury, disease, disorder, or event.  Neither a continuing low back disability nor arthritis were shown in service or until many years thereafter

2.  The Veteran does not have right ear hearing loss that meets the requirements of 38 C.F.R. § 3.385.


CONCLUSIONS OF LAW

1.  The criteria for service connection for DDD and DJD of the thoracic and lumbar spine with intermittent right lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued a January 2013 notice to the Veteran which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analyses

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis and hearing loss are "chronic diseases" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

Additionally, chronic diseases will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

A.  Lumbar Spine Disorder

Service treatment records indicate that the Veteran was hospitalized in July 1965 due to a fall from a ladder where he landed on his back. He was diagnosed with strain of the lumbosacral muscles. In November 1965 on his report of medical history at service separation, he reported no low back complaints and indicated that he did not have arthritis or any bone, joint, or other deformity. On his November physical examination for service separation, his spine was normal and he denied any relevant medical or surgical history.

In July 2012, the Veteran was afforded a VA spine examination. He was diagnosed with DDD and DJD of the thoracic and lumbar spine with intermittent right lower extremity radiculopathy. He reported seeking medical attention for low back complaints every 4-5 years since service and that, at the time of his examination, he was not under the care of any physician for chronic low back pain. The examiner noted that following service, the Veteran worked for an electric company, worked as a farmer for 28 years, and worked as an electrical technician for a construction company. The examiner opined that the Veteran's current low back disorders were less likely than not caused by his in-service fall and lumbosacral strain because he was normal on service separation and that, although the Veteran reported intermittent treatment, the record contained no "medical documentation regarding ongoing complaints, evaluations, diagnoses, or treatment for a chronic low back disability." The examiner concluded that the Veteran's disorders were most likely due to the aging process.

In October 2012, the Veteran's private physician submitted a letter on the Veteran's behalf. He reiterated the Veteran's contention that he fell from a ladder in service and had experienced low back pain and right lower extremity radiculopathy since that time. The physician stated that the Veteran "presents as a reliable and accurate historian" and stated that he believed "it would be in order for [VA] to reconsider" the Veteran's claim. This physician did not provide an opinion as to the etiology of the Veteran's low back disorders.

On his February 2014 VA Form 9, the Veteran wrote that the statement from his private physician indicates that the doctor "believes that my . . . back condition should be service connected because it is related to my military service."

No competent medical provider has opined that the Veteran's in-service fall caused his lumbar and thoracic spine DDD and DJD with right lower extremity radiculopathy. Although the Veteran has indicated that he believes that was the cause of his disorder, he is not competent to provide such an opinion. An opinion as to the etiology of DDD, DJD, and radiculopathy requires specialized medical training and is not observable by a lay person. The Veteran is competent to report that he has had intermittent back pain since service but there is no indication that arthritis arose within one year of service separation or that his intermittent low back complaints were related to his current disorder or his in-service injury. The Veteran worked as a farmer for 28 years, a job which is physically demanding and his intermittent back complaints could have been caused by that work. The VA examiner concluded that the Veteran's current disorder was caused by the aging process and not by his in-service fall.

The Board notes that the Veteran believes the statement from his private physician indicates that the Veteran's low back disorder was caused by service. This is a misreading of the physician's statement. The statement merely reiterates the Veteran's contentions and states that the physician believed VA should reconsider the Veteran's claim. The physician never stated that he thought the Veteran's low back disorders were caused by service. This physician's statement does not contain an opinion as to the etiology of the Veteran's low back disorders.

A preponderance of the evidence is against a finding that the Veteran's DDD and DJD of the thoracic and lumbar spine with intermittent right lower extremity radiculopathy was caused by any in-service injury, disease, disorder, or event, including the Veteran's documented fall and lumbosacral muscle strain.  Moreover, because there is no evidence that the Veteran developed arthritis to a compensable degree within one year of separation from service, service connection on a presumptive basis is also not warranted.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Right Ear Hearing Loss

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).  

In July 2012, the Veteran was afforded a VA audiological examination. He exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
30

Speech audiometry revealed speech recognition ability of 96 percent using the Maryland CNC Test. He was diagnosed with sensorineural hearing loss.

Although the examiner at the July 2012 VA examination diagnosed the Veteran with sensorineural hearing loss, he does not have a disability for which service connection is warranted. He exhibited no pure tone thresholds at 40 decibels or higher, he did not have at least three frequencies at 26 decibels, and his speech recognition score was above 94 percent using the Maryland CNC Test. The Veteran does not meet the requirements for a right ear hearing disability as stated in 38 C.F.R. § 3.385.  As the competent evidence establishes that the Veteran does not have the disability for which service connection is sought in regard to a right ear hearing loss disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the claim for service connection for right ear hearing loss must be denied because the first essential criterion for the grant of service connection, competent evidence of the disability for which service connection is sought, is not met. Therefore, service connection is not warranted and the claim is denied.


ORDER

Service connection for DDD and DJD of the thoracic and lumbar spine with intermittent right lower extremity radiculopathy is denied.

Service connection for right ear hearing loss is denied.


REMAND

The results of the Veteran's July 2012 VA audiological examination indicate that he had left ear hearing loss that meets the requirements of 38 C.F.R. § 3.385. The Veteran has known in-service noise exposure and is service connected for tinnitus. The July 2012 VA examiner opined that the Veteran's hearing loss was less likely than not caused by service as his physical examinations for service entrance and separation did not indicate hearing loss. As the examiner based the opinion entirely on the lack of hearing loss in service, this opinion is inadequate. See Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87 (1992); Godfrey v. Derwinski, 2 Vet. App. 352 (1992). Remand is, therefore, necessary to obtain a new VA medical opinion.

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Return the file to the VA examiner who conducted the July 2012 VA medical examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA audiological examination to obtain an opinion as to the nature and etiology of his left ear hearing loss. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss was caused by the Veteran's known in-service noise exposure.

b.  whether left ear hearing loss manifested to a compensable degree within one year of service separation.

The examiner must not base the opinion solely on the lack of hearing loss in service. If the examiner concludes that left ear hearing loss was not caused by in-service noise exposure, the examiner must also provide an opinion as to what did cause his hearing loss.

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


